                                                                                                                      I

                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                             LITTLE ROCK DIVISION


IN RE:        AMY C. LOCKE                                                                  CASE NO: 4:18-bk-10119 T
              Debtor                                                                                      Chapter 13


                                       CHAPTER 13 ORDER TO PAY TRUSTEE
                                          (EMPLOYER WITHHOLDING)
      The above named debtor has filed a petition under Chapter 13 of the United States Bankruptcy Code .

      IT IS ORDERED that until further orders of this court, the entity from whom the debtor receives income:

                                         Arkansas Virtual Academy
                                         Human Resources Attn: Reyna Garcia
                                         1400 W Markham Suite 206
                                         Little Rock, AR 72206-7220

shall deduct from said income the sum of $472.50 SEMI-MONTHLY beginning on the next pay day following receipt
of this Order and deduct a similar amount each pay period thereafter, including any period for which the debtor receives
a periodic or lump sum payment as a result of vacation, termination or other benefits arising out of present or past
employment, or from other benefits payable to the debtor and to remit the deductible sums EACH MONTH to:

                                         Joyce Bradley Babin, Trustee
                                         3411 Momentum Place
                                         Chicago, IL 60689-5334

   IT IS FURTHER ORDERED that this entity from whom the debtor receives income shall notify the Trustee if the
debtor's income is terminated.

   IT IS FURTHER ORDERED, that all income of the debtor, except the amounts required to be withheld for taxes ,
social security, insurance or union dues, be paid to the debtor in accordance with usual payment procedures.

   IT IS FURTHER ORDERED THAT NO DEDUCTIONS ON ACCOUNT OF ANY GARNISHMENT, WAGE
ASSIGNMENT OR VOLUNTARY CREDIT UNION PAYMENTS BE MADE FROM THE INCOME OF SAID
DEBTOR, WITH THE EXCEPTION OF CHILD SUPPORT, UNLESS OTHERWISE ORDERED BY THE COURT.

   IT IS FURTHER ORDERED THAT this order supersedes previous orders made in this regard to the above entity in
the case.
Date: 11/06/2019                                                     /s/ Richard D. Taylor
                                                                     Richard D. Taylor
                                                                     United States Bankruptcy Judge
cc:    Joyce Bradley Babin
       Danecki Law Firm, P.L.C.
       Amy C. Locke




                                                                                                      GO 11-2 / sr   /3
